Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20              PageID.996     Page 1 of 16



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 DARIUS LEWIS,

                      Petitioner,
                                                         Case No. 17-14174
        v.

 WILLIS CHAPMAN, WARDEN, 1

                 Respondent
 ________________________________/

     OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
          CORPUS AND DENYING A CERTIFICATE OF APPEALABILITY

        Petitioner Darius Lewis, an inmate at the Thumb Correctional Facility in Lapeer,

 Michigan, filed a pro se petition for habeas corpus pursuant to 28 U.S.C. § 2254.

 Petitioner challenges his felony murder conviction, Mich. Comp. Law § 750.316, for

 which he is serving a term of life without parole. The petition raises claims of actual

 innocence, ineffective assistance of counsel, improper denial of jury selection

 peremptory challenges, and the prejudicial admission of photographs of the deceased

 victim. For the reasons provided below, the court will deny the petition. The court will

 also deny a certificate of appealability.

                                    I.   BACKGROUND

        A Wayne County Circuit Court jury convicted Petitioner of felony murder, Mich.

 Comp. Law § 750.316, for the August 19, 2014 shooting death of Sa–Jad Al–Jabur.




        1 The court amends the caption to the name of Petitioner Lewis’ current warden,
 reflecting his current incarceration at the Thumb Correctional Facility, Lapeer, Michigan.
 See Rule 2(a) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254.
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20               PageID.997      Page 2 of 16



 People v. Lewis, No. 326141, 2016 WL 3429683, at *1 (Mich. Ct. App. June 21, 2016).

 Petitioner’s co-defendant, Doyle Mims, pleaded guilty to second-degree murder; in

 exchange, additional counts of armed robbery and possession of a firearm during the

 commission of a felony (felony-firearm) were dropped. Id. After a robbery charge was

 dismissed, Petitioner was tried alone on charges of open murder, Mich. Comp. Laws §

 750.316, and felony-firearm, Mich. Comp. Laws § 750.227b. Id. The state court of

 appeals reported the trial testimony as follows:

         The evidence showed that [co-defendant Doyle] Mims had sold cell phones
         to the victim in the past. On the day of the offense, the victim arrived at the
         house where Mims was then living. Mims and defendant were sitting outside
         on the porch, apparently awaiting his arrival. Mims had a sealed box with a
         Verizon label on it. The box contained miscellaneous household items, but
         not cell phones. Mims’s grandfather, Roger Collins, Jr., testified that
         defendant had a bulge in the front of his pants, which led Collins to believe
         he might be carrying a gun. When the victim arrived, defendant and Mims
         both went to meet him. Mims took the box and entered the front seat of the
         victim’s car while defendant sat in the back. Suddenly, defendant pulled out
         a gun and shot the victim in the back of the head. Defendant and Mims fled
         the scene. Mims was later found in possession of a large amount of cash;
         the bills were blood-stained. It was defendant’s theory at trial that Mims shot
         the victim and defendant was “merely present.” The jury was instructed on
         premeditated murder, felony murder (predicated on robbery or larceny), and
         second-degree murder on the open murder charge and on felony-firearm. It
         was also instructed on aiding and abetting. The jury found defendant guilty
         of felony murder and not guilty of felony-firearm.

 Id. at *1.

         On February 13, 2015, Petitioner was sentenced to life without parole. (ECF No.

 10-13, PageID.693.) Following Petitioner’s direct appeal by right, the Michigan Court of

 Appeals affirmed his conviction, and the Michigan Supreme Court denied leave to

 appeal. Id. at *7; People v. Lewis, 895 N.W.2d 520 (Mich. 2017).




                                               2
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20                 PageID.998     Page 3 of 16



        On direct appeal, Petitioner raised three issues through court-appointed counsel

 and one additional issue in a pro se brief. 2 Lewis, 2016 WL 3429683 at *1–*7.

 Petitioner’s appellate counsel argued that: (1) Petitioner was actually innocent and his

 trial attorney ineffective for failing to present at trial an exculpatory witness or the

 witness’s statements against interest; (2) Petitioner was denied a fair trial by the trial

 court’s declaration of a jury before the defense could exercise all its peremptory

 challenges; and (3) Petitioner was denied a fair trial because of the admission of gory

 photographs of the victim. (ECF No. 10-14, PageID.715.) In his pro se Standard 4 brief,

 Petitioner raised the sole argument of the insufficiency of the evidence. (Id. at

 PageID.819.) The Court of Appeals affirmed his conviction and sentence.

        Petitioner’s appellate attorney then filed leave to appeal to the Michigan Supreme

 Court, raising the same three issues she raised in the Court of Appeals. (ECF No. 10-

 15, PageID.906.) The Michigan Supreme Court affirmed the lower court in a standard

 form order. People v. Lewis, 895 N.W.2d 520 (Mich. 2017).

        Petitioner filed the instant petition for the writ of habeas corpus on December 19,

 2017. In it, he raises the same three claims as his attorney raised in the state appellate

 courts: (1) his actual innocence and ineffective assistance of counsel, (2) his inability to

 use of all of his peremptory challenges, and (3) the admission of gory photographs of

 the victim. The Respondent does not argue that Petitioner failed to exhaust any of these




        2 Michigan criminal defendants may file a brief in propria persona for claims they
 seek to raise on appeal, if appointed counsel does not include those claims in their
 pleadings. See Standard 4, Michigan Supreme Court Administrative Order No. 2004-6
 (2004) (establishing minimum standards for criminal defense appellate services).
 Defendants are also entitled to “procedural advice and clerical assistance” from
 appellate counsel to ensure their pro se pleadings will be accepted by the court. Id.
                                                3
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20             PageID.999     Page 4 of 16



 claims. (ECF No. 9, PageID.86.) Petitioner also filed a writ of certiorari to the Supreme

 Court, but it was denied on January 22, 2018. Lewis, 2016 WL 342968, cert. denied,

 138 S. Ct. 933 (Jan. 22, 2018) (No. 17-6975).

        Respondent filed his response and Rule 5 materials on July 3, 2018. Petitioner

 filed a Reply on August 6, 2018. Thereafter, Petitioner filed a motion for leave to amend

 his petition and a motion to stay the proceedings. (ECF Nos. 12, 14.) In his motion for

 leave to amend, Petitioner brought to the court’s attention “recently discovered”

 information related to instances of misconduct by his trial judge in other cases for which

 the judge was disciplined. (ECF No. 12, PageID.979.) Petitioner asks the court to

 consider the judge’s behavior in those cases in assessing his claim regarding the trial

 court’s denial of his use of peremptory jury challenges. (Id. at PageID.980.) The court

 denied Petitioner’s request for stay, construed Petitioner’s motion to amend as a motion

 to supplement, and received the information related to Petitioner’s trial court judge.

 (ECF No. 16, PageID.995.)

                                    II.   STANDARD

        Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

 Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214, imposes the

 following standard of review for habeas cases:

        An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted with respect
        to any claim that was adjudicated on the merits in State court proceedings
        unless the adjudication of the claim —

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or




                                              4
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20              PageID.1000      Page 5 of 16



               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

        A decision of a state court is “contrary to” clearly established federal law if the

 state court arrives at a conclusion opposite to that reached by the Supreme Court on a

 question of law, or if the state court decides a case differently than the Supreme Court

 on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405–06

 (2000) (O’Connor, J., concurring). An “unreasonable application” of law occurs when “a

 state-court decision unreasonably applies the law of [the Supreme Court] to the facts of

 a prisoner’s case.” Id. at 409. “[A] federal habeas court may not issue the writ simply

 because that court concludes in its independent judgment that the relevant state-court

 decision applied clearly established federal law erroneously or incorrectly.” Id. at 411.

        The AEDPA “imposes a highly deferential standard for evaluating state-court

 rulings . . . and demands that state-court decisions be given the benefit of the doubt.”

 Renico v. Lett, 559 U.S. 766, 773 (2010) (internal citation omitted). A state court’s

 determination that a claim lacks merit “precludes federal habeas relief so long as -

 ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

 Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S.

 652, 664 (2004)). The Supreme Court has emphasized “that even a strong case for

 relief does not mean the state court’s contrary conclusion was unreasonable.” Id. at

 102. Pursuant to section 2254(d), “a habeas court must determine what arguments or

 theories supported or . . . could have supported, the state court’s decision; and then it

 must ask whether it is possible fairminded jurists could disagree that those arguments

 or theories are inconsistent with the holding in a prior decision” of the Supreme Court.



                                               5
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20                 PageID.1001      Page 6 of 16



 Id. Although § 2254(d), as amended by the AEDPA, does not completely bar federal

 courts from re-litigating claims which state courts previously rejected, a federal court

 may grant habeas relief only “in cases where there is no possibility fairminded jurists

 could disagree that the state court’s decision conflicts with” the Supreme Court’s

 precedents. Id. A “readiness to attribute error [to a state court] is inconsistent with the

 presumption that state courts know and follow the law.” Woodford v. Viscotti, 537 U.S.

 19, 24 (2002).

        A state court’s factual determinations are presumed correct on federal habeas

 review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption of

 correctness only with clear and convincing evidence. Id. Moreover, for claims that were

 adjudicated on the merits in state court, habeas review is “limited to the record that was

 before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                     III.   DISCUSSION

              A. Actual Innocence and Ineffective Assistance of Counsel

        Petitioner claims that he is actually innocent and that his defense attorney was

 constitutionally ineffective for failing to obtain the testimony of Petitioner’s co-defendant,

 Doyle Mims, or to introduce Mims’s affidavits asserting Petitioner’s lack of involvement.

 Petitioner argues that while Mims’s grandfather, Roger Collins, Jr., suggested that

 Petitioner was the shooter at trial, Collins previously told the police that Mims shot the

 victim. Mims did not testify at Petitioner’s trial, but signed an affidavit before trial stating

 that Petitioner was not guilty, that someone else “taller and skinny” was the shooter, that

 Mims was pressured by police into making the statement implicating Petitioner, and that

 his grandfather, Collins, was under the influence of heroin the night of the shooting.



                                                 6
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20               PageID.1002       Page 7 of 16



 (ECF No. 10-14, PageID.747.) Mims signed an additional affidavit after Petitioner’s trial

 asserting that Petitioner was innocent and not involved in the offense “in any way.” (Id.

 at PageID.748.) In his second affidavit, Mims also asserted that he wanted to testify on

 Petitioner’s behalf. (Id.) Petitioner, in his reply brief, emphasizes that his conviction is

 based on the testimony of a single witness, Collins, who Petitioner claims never

 definitively identified him as the shooter. (ECF No. 10-11, PageID.496.) Petitioner

 explains that Collins testified to asking the victim whether “Doyle [Mims] and them” were

 responsible. (Id.; ECF No. 10-11, PageID.496 (trial transcript).) Petitioner asserts that

 the testimony of Collins bolsters his defense that he was merely present at the shooting.

 (ECF No. 11, PageID.496; ECF No. 10-11, PageID.496, 513 (trial transcript).)

        The Michigan Court of Appeals found Mims’s statements regarding Petitioner’s

 innocence to be inconsistent: Mims implicated Petitioner first to the police in his

 statement and again when he pleaded guilty to second-degree murder. 2016 WL

 3429683, at *2. Additionally, the Court of Appeals determined that defense counsel may

 not have been aware of Mims’s exonerating affidavits. Id. In either event, the court

 found that counsel was not ineffective for failing to call Mims or introduce his

 exonerating affidavits. Id. at *3–*4.

        The Supreme Court of the United States “ha[s] not resolved whether a prisoner

 may be entitled to habeas relief based on a freestanding claim of actual innocence.”

 McQuiggin v. Perkins, 569 U.S. 383, 392 (2013) (citing Herrera v. Collins, 506 U.S. 390,

 404–405 (1993)). It has only permitted the use of such a claim to counter potential

 rejection of a habeas petition for procedural default or status as a second, successive

 petition. Id. (citing Herrera, 506 U.S. at 404).



                                                7
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20              PageID.1003      Page 8 of 16



        The Sixth Circuit recently analyzed such a freestanding claim in Stojetz v. Ishee,

 892 F.3d 175 (6th Cir. 2018), cert. denied, Stojetz v. Snoop, 139 S. Ct. 1262 (2019).

 That is, “rather than asserting a claim of innocence to overcome a procedural bar to the

 consideration of a constitutional claim, . . . Stojetz argues that he is entitled to habeas

 relief, full-stop, because he is innocent.” Id. at 207–08 (citing Schlup v. Delo, 513 U.S.

 298, 326–27 (1995); House v. Bell, 547 U.S. 518, 554 (2006)). The court explained,

 however, that “the threshold showing for such an assumed right would necessarily be

 extraordinarily high.” Id. at 208 (citing Herrera, 506 U.S. at 417). The Sixth Circuit

 declined to specifically resolve the issue of the threshold for asserting a freestanding

 innocence claim but did suggest that “the showing required for such a hypothetical claim

 would be greater than that required for a gateway-innocence claim.” Id.; House, 547

 U.S. at 555. The court reasoned that if a petitioner “cannot meet the standard for a

 gateway-innocence claim—viz., establishing that ‘it is more likely than not that no

 reasonable juror would have found [him] guilty beyond a reasonable doubt[,]’” Stojetz,

 892 F.3d at 208 (quoting Schlup, 513 U.S. at 327), then, logically, he cannot meet

 Herrera’s “extraordinarily high” threshold. Id.

        Such is the circumstance in this case. Apart from his self-profession of

 innocence, the only purportedly exculpatory bits of evidence cited by Petitioner are the

 assertions of his codefendant—inconsistently made though they are—that Petitioner is

 innocent and “was not involved in any way” in the shooting of Al-Jabur. (ECF No. 10-14,

 PageID.747–48.) However, “postconviction statements by codefendants are inherently

 suspect because codefendants may try to assume full responsibility for the crime

 without any adverse consequences.” Allen v. Yukins, 366 F.3d 396, 405 (6th Cir. 2004).



                                               8
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20                PageID.1004    Page 9 of 16



 Even more to the point, here, like the evidence at issue in Allen, Mims’s affidavits

 “exculpate[]” Petitioner, “but do[] not actually inculpate” Mims himself. Id. (emphasis

 omitted). Mims never takes responsibility for the shooting in either affidavit. As a result,

 the “affidavit [is] inherently suspect because [he] could have signed the affidavit in order

 to help his codefendant . . . without endangering his own interests.” Id. at 406; see also

 Davis v. Bradshaw, 900 F.3d 315, 333 (6th Cir. 2018), cert. denied, 139 S. Ct. 1619

 (2019). Finally, Mims’s assertions cannot establish Petitioner’s innocence because they

 are inconsistent with trial testimony. Allen, 366 F.3d at 406. 3

        In addition to his innocence claim, Petitioner argues that his defense attorney

 was ineffective for failing to place Mims on the witness stand or to have Mims’s

 “statement against interest” entered into the trial record. Claims for habeas relief based

 on ineffective assistance of counsel are evaluated under a “doubly deferential”

 standard. Abby v. Howe, 742 F.3d 221, 226 (6th Cir. 2014) (citing Burt v. Titlow, 571

 U.S. 12, 15 (2013)). The first layer is the familiar deficient performance plus prejudice

 standard of Strickland v. Washington, 466 U.S. 668, 687–88 (1984). That is, a habeas

 petitioner must first show “that counsel’s representation fell below an objective standard

 of reasonableness,” and “there is a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different.” Lafler v.




        3In his reply brief, Petitioner argues that the victim’s affirmative response to the
 question by Collins of whether he was shot by “Doyle and them” is exonerating. (ECF
 No. 11.) This argument is at odds with Collins’s actual testimony. Collins testified that he
 saw Petitioner – whose name he did not know at the time – shoot the victim and that he
 asked the victim about “Doyle and them” because he did not know Petitioner’s name.
 (ECF No. 10-11, PageID.488–89, 496, 513.) Regardless, Petitioner was charged under
 an aiding and abetting theory, so Petitioner’s insistence (with or without evidentiary
 support) that Mims was the shooter does not demonstrate his innocence.
                                               9
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20              PageID.1005     Page 10 of 16



  Cooper, 566 U.S. 156, 163 (2012) (citations omitted). “A reasonable probability is a

  probability sufficient to undermine confidence in the outcome.” Williams v. Lafler, 494 F.

  App’x 526, 532 (6th Cir. 2012) (per curiam) (quoting Strickland, 466 U.S. at 694)).

  Strickland requires a “strong presumption that counsel’s conduct [fell] within the wide

  range of reasonable professional assistance[,]” Abby, 742 F.3d at 226 (citing Strickland,

  466 U.S. at 689), and that “under the circumstances, the challenged action ‘might be

  considered sound trial strategy.’” Bell, 535 U.S. at 698 (citing Strickland, 466 U.S. at

  689).

          The AEDPA provides a second layer of deference, under which the court may

  “examine only whether the state court was reasonable in its determination that

  counsel’s performance was adequate.” Abby, 742 F.3d at 226 (citing Burt, 134 S. Ct. at

  18). Success on an ineffective assistance of counsel claim is relatively rare because the

  Strickland standard is “‘difficult to meet.’” White v. Woodall, 572 U.S. 415, 419 (2014)

  (quoting Metrish v. Lancaster, 569 U.S. 351, 357–58 (2013)). The “doubly deferential”

  standard under AEDPA is even more difficult to meet because it requires the court to

  give “both the state court and the defense attorney the benefit of the doubt.” Burt, 571

  U.S. at 15. As a result, “the question is not whether counsel’s actions were reasonable,”

  but whether “there is any reasonable argument that counsel satisfied Strickland’s

  deferential standard.” Richter, 562 U.S. at 105.

          The court concludes that the rejection of Petitioner’s ineffective assistance of

  counsel claim by the Michigan Court of Appeals was reasonable under this standard.

  Petitioner argues that his counsel should have produced Mims to testify and that if Mims

  invoked his Fifth Amendment privilege, and was thus unavailable, counsel should have



                                               10
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20               PageID.1006     Page 11 of 16



  introduced his statement as one against interest. (ECF No. 1, PageID.31–32.) This

  argument lacks merit for several reasons.

         First, as discussed above, Mims’s statements and actions vacillated between

  implicating Petitioner—to police and at his plea hearing—and exonerating him via the

  two affidavits. Accordingly, on the stand, the prosecution could have easily impeached

  Mims over those inconsistencies. With that record, it is unlikely that a jury would have

  afforded any credibility to his testimony.

         Second, Mims’s affidavits do not qualify as “statements against interest.” Under

  Michigan law, to admit a statement offered to exculpate a defendant, the following

  criteria must be established:

         (1) the declarant is unavailable to testify, (2) the statement is against the
         declarant’s penal interest, (3) a reasonable person in the declarant’s
         position would have believed the statement to be true, and (4) corroborating
         circumstances clearly indicate the statement is trustworthy.

  Lewis, 2016 WL 3429683, at *4 (citing People v. Barrera, 547 N.W.2d 280, 286

  (Mich. 1996)). Mims’s affidavits fail to meet this test in at least two regards. First,

  Mims does not implicate himself in any way; he asserts no more than Petitioner’s

  supposed innocence and lack of involvement, and that does not qualify as a

  statement against his interest. And second, Petitioner has not argued anything,

  nor is support found in the record, to corroborate Mims’s assertions. To the

  contrary, as explained above, an eyewitness to the shooting, Collins, specifically

  identified Petitioner as the shooter.

         Nor can Petitioner meet Strickland’s second prong; he cannot demonstrate any

  prejudice from the omission of Mims’s testimony. In the presence of competing

  eyewitness testimony, Mims’s inherently shaky testimony was untrustworthy and

                                               11
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20              PageID.1007      Page 12 of 16



  unlikely to have swayed the jury. See Rogers v. Doom, 477 F. App’x 343, 345 (6th Cir.

  2012) (“Rogers did not show . . . how any witness’s testimony would have changed the

  outcome of the trial.”).

         This court must determine whether “there is any reasonable argument that

  counsel satisfied Strickland’s deferential standard,” Richter, 562 U.S. at 105. As

  explained above, defense counsel’s decision not to call Mims or seek the admission of

  his unreliable and self-serving affidavits satisfies that standard. Accordingly, Petitioner’s

  first claim does not entitle him to habeas relief.

                B. Loss of Peremptory Challenges During Jury Selection

         Petitioner next argues that he was denied a fair trial when the trial court declared

  a jury while the defense still held ten peremptory challenges. The Michigan Court of

  Appeals agreed that the trial court erred, describing the circumstances as follows:

         In this case, 14 prospective jurors were selected from the venire. Following
         voir dire, the trial court excused one juror for cause, the prosecutor
         exercised one peremptory challenge, the defense exercised two
         peremptory challenges, and four new prospective jurors were called. After
         further voir dire, both parties passed for cause, the prosecutor passed on
         peremptory challenges, and the defense exercised one peremptory
         challenge. Rather than select a replacement and continue with voir dire, the
         trial court stated that the case would proceed with the 13 remaining jurors.

  Lewis, 2016 WL 3429683, at *5.

         Nevertheless, the Court of Appeals correctly observed that Petitioner’s claim did

  not raise a constitutional challenge, but one based on “a statutory or court-rule-based

  right to exclude a certain number of jurors.” Id. Because Petitioner “did not actually

  express any dissatisfaction” with the seated jury, nor did he provide any basis to find

  that it was other than fair and impartial, the Court of Appeals held that Petitioner was not

  prejudiced by this error and held that the error was harmless. Id. This court agrees.

                                                12
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20              PageID.1008     Page 13 of 16



         The United States Supreme Court has long held that such an error does not

  violate a criminal defendant’s constitutional rights. “Because peremptory challenges are

  within the States’ province to grant or withhold, the mistaken denial of a state-provided

  peremptory challenge does not, without more, violate the Federal Constitution.” Rivera

  v. Illinois, 556 U.S. 148, 158 (2009); accord, Georgia v. McCollum, 505 U.S. 42, 57

  (1992) (“This Court repeatedly has stated that the right to a peremptory challenge may

  be withheld altogether without impairing the constitutional guarantee of an impartial jury

  and a fair trial”); Stilson v. United States, 250 U.S. 583, 586 (1919) (“There is nothing in

  the Constitution of the United States which requires the Congress to grant peremptory

  challenges.”). Thus, Petitioner is not entitled to habeas relief on his claim that he was

  denied his right to exercise all of his peremptory challenges. He has also failed to

  demonstrate either deficient attorney performance or prejudice related to this claim.

         Petitioner’s motion to amend relates to this second claim. In the motion,

  Petitioner states that he “recently discovered” that his trial judge was reprimanded in

  2014 for misconduct in another, unrelated case. (ECF No. 12, PageID.979.) Petitioner

  contends that the judge’s conduct that earlier case demonstrates his judge’s

  “propensity” to deny Petitioner due process. (Id.) Putting aside issue of procedural

  default, Petitioner fails to explain how the judge’s conduct in a separate and unrelated

  case violated his due process rights in the instant matter. Generalized complaints of

  judicial misconduct—especially complaints stemming from other cases—will seldom, if

  ever, rise to the level of constitutional deprivation cognizable on collateral review. See,

  e.g., Bracy v. Gramley, 520 U.S. 899, 904 (1997) (“Of course, most questions

  concerning a judge’s qualifications to hear a case are not constitutional ones.”); Duckett



                                               13
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20               PageID.1009      Page 14 of 16



  v. Godinez, 67 F.3d 734, 740 (9th Cir. 1995) (internal citations and quotations omitted)

  (“The standard for reversing a verdict because of general judicial misconduct during trial

  is rather stringent . . . there must be an extremely high level of interference by the trial

  judge which creates a pervasive climate of partiality and unfairness.”). To the extent

  Petitioner’s motion to amend presents any additional argument related to his second

  claim for habeas relief, it is without merit.

                  C. Admission of Photographs of the Deceased Victim

         Finally, Petitioner argues that he was denied a fair trial due to the introduction of

  photographs of the victim taken in the morgue. The state court of appeals held that the

  trial court did not abuse its discretion in admitting the photographs because they “were

  relevant and were not so gruesome as to divert the jury’s attention from the actual

  issues in the case[.]” Lewis, 2016 WL 3429683, at *7.

         Petitioner’s claim that the admission of the photographs denied him due process

  lacks merit. In general, “[e]rrors by a state court in the admission of evidence are not

  cognizable in habeas proceedings unless they so perniciously affect the prosecution of

  a criminal case as to deny the defendant the fundamental right to a fair trial.” Biros v.

  Bagley, 422 F.3d 379, 391 (6th Cir. 2005) (citing Roe v. Baker, 316 F.3d 557, 567 (6th

  Cir. 2002)). Whether evidence was properly admitted or improperly excluded under

  state law “is no part of the federal court’s habeas review of a state conviction [for] it is

  not the province of a federal habeas court to re-examine state-court determinations on

  state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67–68. (1991).

         No clearly established Supreme Court law prohibits the introduction of such

  photographs at a murder trial. See, e.g., Franklin v. Bradshaw, 695 F.3d 439, 456–57



                                                  14
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20               PageID.1010     Page 15 of 16



  (6th Cir. 2012); Biros, 422 F.3d at 391; Frazier v. Huffman, 343 F.3d 780, 789 (6th Cir.

  2003). Where there is a legitimate, evidentiary purpose for the admission of the

  photographs, the admission of gory or gruesome photographs of a murder victim does

  not entitle a petitioner to habeas relief. Biros, 422 F.3d at 391.

         Here, the prosecutor offered the photographs of the victim’s gunshot wounds to

  the head for the legitimate evidentiary purpose of demonstrating Petitioner’s intent to

  kill. (ECF No. 10-10, PageID.212.) The court finds to be reasonable the determination

  by the Michigan Court of Appeals that the trial court did not abuse its discretion in

  admitting the photographs. Petitioner’s third claim for relief is denied.

                        IV.   CERTIFICATE OF APPEALABILITY

         Before Petitioner may appeal the court’s decision, a certificate of appealability

  must issue. 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A certificate of

  appealability may issue “only if the applicant has made a substantial showing of the

  denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must show “that

  reasonable jurists could debate whether (or, for that matter, agree that) the petition

  should have been resolved differently or that the issues presented were adequate to

  deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

  (2000) (internal citation and quotation marks omitted). The court will decline to issue a

  certificate of appealability because it determines that reasonable jurists would not

  debate the conclusion that the petition fails to state a claim upon which habeas corpus

  relief should be granted.

                                    V.    CONCLUSION

         Petitioner is not entitled to habeas corpus relief on any of the claims raised in his



                                               15
Case 2:17-cv-14174-RHC-RSW ECF No. 17 filed 05/11/20                              PageID.1011   Page 16 of 16



  petition or his motion to amend. Accordingly,

             IT IS ORDERED that the Petition for Writ of Habeas Corpus (ECF No. 1) is

  DENIED.

             IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

                                                          s/Robert H. Cleland        /z
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
  Dated: May 11, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, May 11, 2020, by electronic and/or ordinary mail.

                                                          s/Lisa Wagner                /x
                                                          Case Manager and Deputy Clerk
                                                          (810) 292-6522
  S:\Cleland\Cleland\JUDGE'S DESK\C1 ORDERS\17-14174.LEWIS.2254.PS.HEK.RHC.docx




                                                                        16
